48 F.3d 1225NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Thomas SHINGLER, Plaintiff,v.CHICAGO NORTHWESTERN TRANSPORTATION COMPANY, a Delawarecorporation, Appellant,Burlington Northern Railroad Company, a Delawarecorporation, Appellee.
No. 94-2769.
United States Court of Appeals,Eighth Circuit.
Submitted:  Feb. 17, 1995.Filed:  Mar. 8, 1995.

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
PER CURIAM.


1
Chicago Northwestern Transportation Company (CNW) appeals from the decision of the District Court1 granting summary judgment in favor of Burlington Northern Railroad Company.  The case presents a question of contract interpretation involving the indemnification provision of an interchange agreement between the two railroads.  The precise issue is whether the interchange agreement requires CNW to indemnify Burlington Northern for damages paid for injuries suffered by a CNW engineer in an incident involving a CNW locomotive and a Burlington Northern train.  The District Court held in the affirmative.


2
Seeking reversal, CNW argues that the District Court erred in finding that the indemnification provision entitles Burlington Northern to indemnification in the circumstances of this case.  Having considered the briefs and record, we conclude that the decision of the District Court is correct.  As no error of law appears, and as an opinion on this narrow question of contract interpretation would lack precedential value, we affirm the judgment of the District Court without further discussion.


3
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable James M. Rosenbaum, United States District Judge for the District of Minnesota